Citation Nr: 9923551	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service connected 
residuals of a Group XIII muscle injury of the left thigh, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed a 10 percent rating 
evaluation for the veteran's service connected residuals of a 
Group XIII muscle injury of the left thigh.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), the Board is obligated to assist the veteran in the 
development of his claim.

The veteran asserts that he is entitled to an increased 
rating evaluation for his service connected left thigh 
disability.  A private medical record dated in March 1998 
shows that the veteran reported persistent tingling and 
numbness in the back of his leg.  The numbness reportedly 
appeared to come and go similar to when one's foot goes to 
sleep.  There were no focal neurologic signs or symptoms 
otherwise noted among the leg, though there was previous 
scarring evidence and evidence of prior trauma.  The 
impression was old nonspecific trauma with neuropathy to the 
leg.

The veteran underwent a VA examination in May 1998.  The 
veteran reported that the back of his leg constantly throbs 
and aches down to the back of the knee.  He has parasthesias 
in an approximately 5" squared area over the upper popliteal 
space immediately distal to the injury.  The veteran stated 
that prolonged standing makes the pain worse.  He reported 
taking Aleve and then sometimes alternates it with an 
"arthritis medicine" of unknown type.  The examiner noted 
associated nerve injury possibly including small cutaneous 
branches of the common perineal nerve.  The pain was said to 
interfere with the veteran's walking, standing and mostly 
sleeping.  The examiner further indicted that there was early 
arthritis of the left knee, which was as likely as not 
associated with the direct trauma of the thigh. 

The veteran's left thigh disability has been evaluated under 
Diagnostic Codes 5313. Diagnostic Code (DC) 5313 provides 
evaluations for disability of Muscle Group XIII, the 
posterior thigh group, hamstring complex of 2-joint muscles: 
(1) Biceps femoris; (2) semimembranosus; and (3) 
semitendinosus.  The functions of these muscles are as 
follows: Extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt-over-pulley action 
at knee joint.  This code provides a zero percent rating for 
slight muscle injury, a 10 percent rating for moderate muscle 
injury, a 30 percent rating for moderately severe muscle 
injury, and a 40 percent rating for severe muscle injury. 

The Board is of the opinion that the medical evidence has 
raised the issues of service connection for arthritis of the 
left knee and a neurological disability on a secondary basis.  
In view of the function of Muscle Group XIII, the Board 
further finds that these issues are intertwined with the 
issue in appellate status and must be adjudicated by the RO.  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should also furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
left thigh and knee disabilities, which 
have not yet been associated with his 
claims folder.  The RO should notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim. See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  A VA examination should be conducted 
by an neurologist in order to determine 
whether there is a neurological 
disability associated with the veteran's 
service connected residuals of a Group 
XIII muscle injury of the left thigh.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand prior to conducting the 
examination.  All testing or specialized 
examinations deemed necessary should be 
performed.  If a neurological disability 
is diagnosed it is requested that the 
examiner identify the nerve involved and 
render an opinion as to whether it is as 
likely as not that the neurological 
disability diagnosed is causally related 
to or aggravated by the service connected 
muscle injury to the left thigh.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

3.  Thereafter, the RO should adjudicate 
the issues of service connection for 
arthritis of the left knee and a 
neurological disability on direct and 
secondary bases.  If the benefit sought 
is not granted the veteran and his 
representative should be notified of that 
decision and of his appellate rights.

Thereafter, the current claim on appeal should be reviewed by 
the RO.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case if appropriate.  The claims folder 
should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












